DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Paquet		US 7,568,870 B2

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5, 7-9, 11-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paquet (US 7,568,870 B2).

Regarding claim 1, Paquet discloses a box nut retainer system (abstract), comprising:
a panel (1) configured to receive a fastener (24);
a plurality of retainer legs (6, 7) extending from the panel (1); and
planar bends (fig. 2, bend between strut 5 and foot portions 8 and 9) positioned at distal ends of the plurality of retainer legs (6, 7), straight beams (17) extending from the planar bends (fig. 2, bend between strut 5 and foot portions 8 and 9), the straight beams (17) having engagement angles (fig. 2) relative to the plurality of retainer legs (6, 7).

Regarding claim 2, Paquet discloses the box nut retainer system of claim 1, further comprising a fastener tube (4) that extends through the panel (1).

Regarding claim 3, Paquet discloses the box nut retainer system of claim 2, wherein the fastener tube (4) extends through the panel (1) and defines a fastener intake passage (fig. 2).

Regarding claim 4, Paquet discloses the box nut retainer system of claim 3, wherein the fastener intake passage (fig. 2) includes an internal circumference that is threaded (col. 2, line 38; “threaded bushing”).

Regarding claim 5, Paquet discloses the box nut retainer system of claim 1, wherein an insertion force of the fastener (24) is based on the engagement angles (fig. 2).

Regarding claim 7, Paquet discloses the box nut retainer system of claim 4, wherein the insertion force of the fastener (24) is configured to generate a compression pressure on a mating panel (fig. 2) and a fastener panel (fig. 2).

Regarding claim 8, Paquet discloses the box nut retainer system of claim 1, wherein the plurality of retainer legs (6, 7) are configured to spread apart (figs. 1-2) such that a plurality of guides abut the fastener (24).

Regarding claim 9, Paquet discloses the box nut retainer system of claim 1, wherein the plurality of retainer legs (6, 7) are positioned a distance away (figs. 1-2) from a fastener tube (4) extending from the panel (1).

Regarding claim 11, Paquet discloses the box nut retainer system of claim 1, wherein responsive to the plurality of retainer legs (6, 7) spreading, the straight beams (17) are configured to be directed towards a fastener panel (fig. 2).

Regarding claim 12, Paquet discloses the box nut retainer system of claim 11, wherein the straight beams (17) are configured to protrude from the plurality of retainer legs (6, 7) based on the engagement angle (fig. 2).

Regarding claim 13, Paquet discloses the box nut retainer system of claim 11, wherein responsive to the plurality of retainer legs (6, 7) spreading, the straight beams (17) are configured to be in contact with a fastener panel (fig. 2).

Regarding claim 14, Paquet discloses a box nut retainer system (abstract), comprising:
a panel (1) configured to receive a fastener (24);
a fastener tube (4) that extends through the panel (1), wherein the fastener tube (4) extends through the panel (1) and defines a fastener intake passage (fig. 2);
a plurality of retainer legs (6, 7) extending from the panel (1); and
planar bends (fig. 2, bend between strut 5 and foot portions 8 and 9) positioned at distal ends (fig. 2) of the plurality of retainer legs (6, 7), straight beams (17) extending 

Regarding claim 16, Paquet discloses the box nut retainer system of claim 14, wherein the plurality of retainer legs (6, 7) are configured to spread out responsive to the insertion of the fastener (24) in the fastener tube (4) such that a plurality of guides abut the fastener (24).

Regarding claim 17, Paquet discloses the box nut retainer system of claim 14, wherein the plurality of retainer legs (6, 7) are positioned a distance away from the fastener passage (figs. 2) area extending from the panel (1).

Regarding claim 18, Paquet discloses the box nut retainer system of claim 14, wherein the fastener tube (4) includes an internal circumference that is threaded (col. 2, line 38; “threaded bushing”).

Regarding claim 20, Paquet discloses a box nut retainer system (abstract), comprising:
an panel (1) configured to receive a fastener (24);
a fastener tube (4) that extends through the panel (1), wherein the fastener tube (4) extends through the panel (1) and defines a fastener intake passage (fig. 2), the 
a plurality of retainer legs (6, 7) extending from the panel (1), wherein the plurality of retainer legs (6, 7) extend at curved orthogonal angles (fig. 2) from the upper panel (1), the plurality of retainer legs (6, 7) being positioned a distance away from the fastener tube (4) and extend from the panel (1), the plurality of retainer legs (6, 7) are configured to spread towards a fastener panel (fig. 2) responsive to the fastener (24) inserted into the fastener tube (4); and
planar bends (fig. 2, bend between strut 5 and foot portions 8 and 9) positioned at distal ends of the plurality of retainer legs (6, 7), straight beams (17) extend from the planar bends (fig. 2, bend between strut 5 and foot portions 8 and 9), the straight beams (17) having engagement angles (fig. 2) relative to the plurality of retainer legs (6, 7), the straight beams (17) are configured to protrude from the plurality of retainer legs (6, 7) based on the engagement angles (fig. 2), wherein an insertion force of the fastener (24) is based on the engagement angles (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paquet (US 7,568,870 B2).

Regarding claim 6, Paquet discloses the box nut retainer system of claim 4, except for wherein the panel (1) is interposed between a mating panel (fig. 2) and a fastener panel (fig. 2).
	However, it would have been an obvious matter of design choice wherein the panel is interposed between a mating panel and a fastener panel, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Paquet. In this case, panel 22 of Paquet could easily be two thin sheet panels instead of one think panel.

Regarding claim 10, Paquet discloses the box nut retainer system of claim 9, except for wherein the fastener tube (4) is configured to receive M5 fasteners (24).
	However, it would have been an obvious matter of design choice wherein the fastener tube is configured to receive M5 fasteners, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Paquet. 

Regarding claim 15, Paquet discloses the box nut retainer system of claim 14, except for [wherein the panel (1) is interposed between a mating panel (fig. 2) and a fastener ], an insertion force of the fastener (24) is configured to generate a compression pressure on the mating panel (fig. 2) and the fastener panel (fig. 2).
	However, it would have been an obvious matter of design choice wherein the panel is interposed between a mating panel and a fastener panel, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Paquet. In this case, panel 22 of Paquet could easily be two thin sheet panels instead of one think panel.

Regarding claim 19, Paquet discloses the box nut retainer system of claim 18, except for wherein the fastener tube (4) is configured to receive M5 fasteners (24).
	However, it would have been an obvious matter of design choice wherein the fastener tube is configured to receive M5 fasteners, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Paquet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd